Filed Pursuant to 497(a) File No 333-218821 Rule 482ad HARVEST CAPITAL CREDIT CORPORATION PRICES PUBLIC OFFERING OF NOTES NEW YORK, August 21, 2017 — Harvest Capital Credit Corporation (NASDAQ: HCAP) (the “Company” ) announced today the pricing of its public offering of $25.0 million in aggregate principal amount of its 6.125% notes due 2022 (the “ Notes ”). The Notes will mature on September 15, 2022, and may be redeemed in whole or in part at any time or from time to time at the Company’s option on or after September 15, 2019. The Notes will bear interest at a rate of 6.125% per year payable quarterly on March 15, June 15, September 15 and December 15 of each year, beginning September 15, 2017. The Company has also granted the underwriters a 30-day option to purchase up to an additional $3.75 million in aggregate principal amount of Notes to cover over-allotments, if any. The closing of the transaction is subject to customary closing conditions, and the Notes are expected to be delivered on or about August 24, 2017. The Company intends to apply to list the Notes on the NASDAQ Global Market, and if the application is approved, expects trading in the Notes to begin within 30 days from the original issue date. Keefe, Bruyette & Woods,
